Howekd, J.
J. A. Sherman obtained judgment in the Third District Court of New Orleans, against Phillip Drumm, and transferred it with subrogation to Thos. White.
V. St. Ceran obtained judgment in the Sixth District Court of New Orleans against J. A. Sherman, and by garnishment process against Drumm, seized and collected from him the amount of the judgment in favor of Sherman.
Thos. White, subrogee, issued execution against the property of Drumm, who enjoined on the ground that the judgment against him was satisfied by payment in the garnishment process. The defence is that the transfer and subrogation of said judgment were made of record in the suit of Sherman v. Drumm, which operated a notice to Drumm, and that he had other notice thereof. Judgment was rendered dissolving the injunction and plaintiff appealed.
, Making the transfer and subrogation of record after judgment was rendered, was an ex parte proceeding, cf which the defendant in the suit was not bound to take notice. He was entitled to special notice. C. C. 2613. The authority in 1 R. 275, cited by defendant, does not apply.
There is in the record no evidence that notice of the transfer was given to Drumm, and the payment under the garnishment process to the creditor of the transferror, discharged the debtor of the debt. C. C. 2614.
This view of the case' renders it unnecessary to pass on other questions presented in the record and briefs.
It is therefore ordered that the judgment appealed from be reversed, and that there be judgment in favor of plaintiff perpetuating the injunction herein, with costs in both courts.